Case 2:21-cv-01432-MWF-E Document 13 Filed 04/15/21 Page 1 of 2 Page ID #:54

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No.        CV 21-1432 MWF (Ex)                                      Date: April 15, 2021
Title       Anthony Bouyer v. Realty Income Properties 23, LLC, et al.


Present: The Honorable:       MICHAEL W. FITZGERALD, United States District Judge
                    Rita Sanchez                                       Not Reported
                    Deputy Clerk                                 Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                 Not Present                                        Not Present

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE

        A review of the docket in this action reflects that the Complaint was filed on
February 17, 2021. (Docket No. 1). On April 14, 2021, Plaintiff filed a Proof of
Service, reflecting personal service of the Summons, Complaint, ADA Disability
Access Litigation/Application for Stay and Early Mediation Packet and other case-
initiating documents on February 24, 2021. Thus, Defendant’s response to the
Complaint or ADA Application for Stay and Early Mediation (“ADA
Application”) was due March 17, 2021.

      The Court ORDERS Plaintiff to show cause why this action should not be
dismissed for lack of prosecution. In response to this Order to Show Cause, the
Court will accept the following no later than APRIL 30, 2021.

         BY DEFENDANT Realty Income Properties 23, LLC: RESPONSE to
          the Complaint (“Response”) or ADA APPLICATION.
             or
         BY PLAINTIFF: APPLICATION FOR CLERK TO ENTER DEFAULT
          for Defendant Realty Income Properties 23, LLC.

///
///
///



CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
Case 2:21-cv-01432-MWF-E Document 13 Filed 04/15/21 Page 2 of 2 Page ID #:55

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No.        CV 21-1432 MWF (Ex)                             Date: April 15, 2021
Title       Anthony Bouyer v. Realty Income Properties 23, LLC, et al.

      No oral argument on this matter will be heard unless otherwise ordered by
the Court. See Fed. R. Civ. P. 78; Local Rule 7-15. The Order will stand
submitted upon the filing of the response to the Order to Show Cause. Failure to
respond to the Order to Show Cause will result in the dismissal of this action.

        IT IS SO ORDERED.

                                                                Initials of Preparer: RS/sjm




CV-90 (03/15)                         Civil Minutes – General                     Page 2 of 2
